COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


LUKE STANTON,                                   §
                                                                  No. 08-12-00295-CR
                              Appellant         §
                                                                    Appeal from the
v.                                              §
                                                                  211th District Court
THE STATE OF TEXAS,                             §
                                                                of Denton County, Texas
                              Appellee.         §
                                                                 (TC# F-2011-1913-C)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF OCTOBER, 2014.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating